UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2201



MICHAEL SMITH,

                                              Plaintiff - Appellant,

          versus


WASHINGTON SUBURBAN SANITARY COMMISSION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:04-cv-02288-RDB)


Submitted: February 15, 2007               Decided: February 20, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Smith, Appellant Pro Se. Claudia Koenig, WASHINGTON
SUBURBAN SANITARY COMMISSION, Laurel, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael    Smith   appeals    the   district   court’s   order

dismissing his civil action alleging employment discrimination and

related claims. We have reviewed the record and find no reversible

error.   Accordingly, we deny Appellee’s motion to strike Smith’s

informal brief and affirm for the reasons stated by the district

court.   Smith v. Washington Suburban Sanitary Comm’n, No. 1:04-cv-

02288-RDB (D. Md. Oct. 4, 2006).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                AFFIRMED




                                 - 2 -